DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 71-76 have been added.
Claims 23-42 have been withdrawn.
Claims 51-70 have been withdrawn.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
 
Election/Restrictions
3.	Claims 23-42 and 51-70 (group II); 28-37 and 56-65 (Group III); and 38-42 and 66-70 (Group IV) withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/22/2021.

Claims 23-42 and 51-70 (group II); 28-37 and 56-65 (Group III); and 38-42 and 66-70 (Group IV) have not been elected (claims 1-22 and 43-50 have been elected with Travers).

Status of Claims
4.    This Office Action is in response to the application filed on 6/27/2022. Claims 1-22, 43-50, and 71-76 are presently pending and are presented for examination.

Examiner’s note
5.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
6.	Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive:
	Applicant has elected claims 1-22 and 43-50 with traverse. Applicant  argued that  in the present application, that there would not be a serious burden on the Examiner if the inventions of groups I, II, III, and IV were considered together. Further, at least paragraph 210 of the present application supports devices and methods that use a combination of features from the claims of groups I-IV. Thus, Applicant submits that a 
restriction requirement that does not allow to elect at least a combination of groups I-IV is not proper. Accordingly, Applicant requests examination of claims 1-70.
	Examiner respectfully disagrees. Although, there are some common limitations between the four above groups, navelless, there significant difference between the groups that cause serious burden on the examiner. In addition, there are multiple inventions in one patent application. In addition, there are 70 claims with so many varied limitations, that forces examiner to change his search strategies when dependent claims branch off to different subject matter. In addition, some of the limitations are taken from one group of claims into another group of claims. Examiner has underlined some of the differences between each independent claim representing each group as following. These differences forces examiner to branch from search strategy to another. For example in group I, applicant invention is based on uplink control channel multiplex configuration, and in group II applicant invention is based on frequency pattern or the modulation format, and so on.
Group I
1. (Original) A method of wireless communication, comprising: 
obtaining, by a first wireless communication device, an uplink control channel multiplex configuration; 
communicating, by the first wireless communication device with a second wireless communication device, a grant indicating a plurality of resource blocks spaced apart from each other by at least one other resource block in a shared radio frequency band, the plurality of resource blocks scheduled for multiple wireless communication devices based on the uplink control channel multiplex configuration; and 
communicating, by the first wireless communication device with the second wireless communication device, a first uplink control channel signal in one or more of the plurality of resource blocks based on the uplink control channel multiplex configuration.
Group II
23. (Original) A method of wireless communication, comprising: 7U.S. Application No. 16/927,883Docket No. 49606.635US01 (193841) 
 communicating, by a first wireless communication device with a second wireless communication device, a grant indicating a resource allocation in a shared radio frequency band and a modulation format, the resource allocation including a frequency pattern; 
communicating, by the first wireless communication device with the second wireless communication device, 
a reference signal configuration that is based on at least one of the frequency pattern or the modulation format; and 
communicating, by the first wireless communication device with the second wireless communication device, an uplink channel signal including at least one of uplink data or uplink control information and a reference signal using the resource allocation, the at least one of the uplink data or the uplink control information communicated based on the modulation format, and the reference signal communicated based on the reference signal configuration.
Group III
28. (Original) A method of wireless communication, comprising: 
communicating, by a first wireless communication device with a second wireless communication device, an allocation indicating a first frequency interlace of a set of frequency interlaces and a second frequency interlace of the set of frequency interlaces, wherein the second frequency interlace is offset from the first frequency interlace based on a set of one or more offsets; and 
communicating, by the first wireless communication device with the second wireless communication device, an uplink control channel signal using the first frequency interlace and the second frequency interlace.
Group IV
38. (Original) A method of wireless communication, comprising: 
communicating, by a first wireless communication device with a second wireless communication device, an uplink control channel multiplex configuration indicating a first cyclic shift value; and 
communicating, by the first wireless communication device with the second wireless communication device, a first uplink control channel signal including a first reference signal using one or more frequency interlaces, the first reference signal being based on the first cyclic shift value.

Response to Arguments
7.	Applicant’s arguments with respect to claims 1-22, 43-50, and 71-76 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16-22, 43, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Lien et al. (US 2019/0166581 A1) in view of Su et al. (WO 2018/029526 A1) further in view of Tiirola et al. (US 11,316,641 B2).

For claim 1 Lien teaches a method of wireless communication (see abstract “generate an uplink multiplexing transmission configuration message based on a radio resource utilization efficiency”, Fig. 1 “wireless environment” Fig. 2A “base station (first wireless communication device) obtains and transmits message 102”), comprising: 
obtaining, by a first wireless communication device, an uplink control channel multiplex configuration (see Fig. 2A “base station (first wireless communication device) obtains and transmits message 102”); 
communicating, by the first wireless communication device with a second wireless communication device, a grant indicating a frequency interlace, wherein the frequency interlace comprises a plurality of resource blocks spaced from each other by at least one other resource block in a shared radio frequency band, wherein the uplink control channel multiplex configuration indicates a configuration for multiplexing uplink signals from multiple wireless communication devices in  the frequency interlace (see Fig. 2A “base station (first wireless communication device) transmits message 102 to UE 2a (second device) and the base station receives uplink data signal 204 based on message 102”, paragraphs 24-27 “uplink multiplexing transmission configuration message 102 indicates the user equipment transmits the uplink signal 204 on specific resource pattern”,  and paragraph 43 “applying uplink grant”, paragraph 33 “uplink multiplexing configuration configures a plurality of resource blocks based on interleave (interlace) division multiple access (IDMA)”); and 
communicating, by the first wireless communication device with the second wireless communication device, a first uplink control channel signal in one or resource blocks of the frequency interlace based on the uplink control channel multiplex configuration (see Fig. 2A “base station (first wireless communication device) obtains and transmits message 102” and paragraph 33 “uplink multiplexing configuration configures a plurality of resource blocks based on interleave (interlace) division multiple access (IDMA)”).
Lien does not exclusively teach wherein the uplink control channel multiplex configuration indicates a configuration for multiplexing uplink signals from multiple wireless communication devices in  the interlace of the  plurality of resource blocks.
However, Su teaches a technology of Interleaved Frequency Division Multiple Access (IFDMA) in MU-MIMO to multiplex uplink signals from plurality of terminals devices (see Su: paragraph 2), further Su teaches in the MU-MIMO, since a plurality of user equipments (UEs) may shar bandwidths or physical resource blocks in uplink, for example, on the PUSCH channel, it is desired to multiplex the uplink signals from the plurality of UEs in an interleaved (interlaced) approach (see Su: paragraph 23). Further, Su teaches the DMRS from the terminal device 110 and the DMRS from at least one further terminal device 120 may form an interleaved (interlaced) signal based on the allocation of resources or sub-carriers by the network device 140 in the physical resources blocks (see Su: paragraph 33,claim 7 and claim 15).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Su in wireless communication Lien in order to configure interlace DMRSs from plurality of terminal devices to form an interleaved signal (see Su: paragraphs 33, 35-37, and 43).
Lien in view of Su does not explicitly teach a grant indicating a frequency interlace, wherein the frequency interlace comprises a plurality of resource blocks spaced from each other by at least one other resource block.
However, Tiirola teaches the eNodeB can indicate to the UE with PDCCH UL grant the interlace A and B wherein both the first interlace and the second interlace can be block interleaved frequency division multiple access interlaces (see Tiirola: column 8 lines 1-11). In addition, Tiirola teaches Fig. 1 shows the principle of physical uplink shared channel (PUSCH) transmission according to N-IFDMA on interlaces having 10 equally spaced clusters. The approach shown in Fig. 1 may ensure good coexistence with LTE, in terms of physical resources block (PRB) granularity. The approach in Fig. 1 may also provide good multiplexing, good resource scalability, provide fixed size resource for all interlaces with a given cluster size, and good support for PUCCH/PUSCH multiplexing and compatibility with ETSI bandwidth occupancy (see Tiirola: column 2 lines 16-30).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Tiirola in the combined wireless communication Su and Lien in order to design a frequency interlace that provides good multiplexing, good resource scalability, provides fixed size resource for all interlaces with a given cluster size, and provides good support for PUCCH/PUSCH multiplexing and compatibility with ETSI bandwidth occupancy (see Tiirola: column 2 lines 16-30).

For claim 16 Lien in view of Su further in view of Tiirola teaches the method, wherein the communicating the first uplink control channel signal includes: 
communicating, by the first wireless communication device with the second wireless communication device, a reference signal in a portion of the plurality of resource blocks (see Su: paragraph 33,claim 7 and claim 15 “DM-RS is within at least in portion of resource”).

          For claim 17 Lien in view of Su further in view of Tiirola teaches the method wherein the communicating the first uplink control channel signal includes: 
communicating, by the first wireless communication device with the second wireless communication device, a reference signal sequence including a length based on a number of tones in a first resource block of the plurality of resource blocks or a number of tones in the plurality of resource blocks (see Su: paragraph 37 “Table 1”).

          For claim 18 Lien in view of Su further in view of Tiirola teaches the method, wherein the communicating the first uplink control channel signal includes: 
communicating, by the first wireless communication device with the second wireless communication device, the first uplink control channel signal in a portion of the plurality of resource blocks based on an uplink control information data size (see Su: paragraph 37 “Table 1”).

          For claim 19 Lien in view of Su further in view of Tiirola teaches the method, wherein: 
the first wireless communication device is a user equipment (UE) and the second wireless communication device is a base station (BS), the communicating the grant includes (see Lien: Fig. 2A “base station (first wireless communication device) transmits message 102 to UE 2a (second device) and the base station receives uplink data signal 204 based on message 102” and paragraph 43 “applying uplink grant”): 
receiving, by the UE from the BS, the grant including the uplink control channel multiplex configuration (see Lien: paragraph 43 “uplink multiplexing transmission parameters”); and 
the communicating the first uplink control channel signal includes: transmitting, by the UE to the BS, the first uplink control channel signal based on the uplink control channel multiplex configuration (see Lien: paragraph 49 “DMRSs from terminal devices 110 and 120”).

          For claim 20 Lien in view of Su further in view of Tiirola teaches the method wherein: 
the first wireless communication device is a base station (BS) and the second wireless communication device is a user equipment (UE), the communicating the grant(see Lien: Fig. 2A “base station (first wireless communication device) transmits message 102 to UE 2a (second device) and the base station receives uplink data signal 204 based on message 102” and paragraph 43 “applying uplink grant”) includes: 
transmitting, by the BS to the UE, the grant including the uplink control channel multiplex configuration (see Lien: paragraph 43 “uplink multiplexing transmission parameters”); and 
the communicating the first uplink control channel signal (see Lien: paragraph 43 “uplink transmission parameters”) includes: 
receiving, by the BS from the UE, the first uplink control channel signal based on the uplink control channel multiplex configuration (see Lien: paragraph 43 “receiving uplink transmission parameters”).

          For claim 21 Lien in view of Su further in view of Tiirola teaches the method, further comprising: 
receiving, by the BS from another UE, a second uplink control channel signal in the plurality of resource blocks concurrent with the first uplink control channel signal(see Lien: paragraph 29 “uplink transmission control message”, paragraph 33 spread uplink data signal onto plurality of resource blocks” and Su: paragraph 43 “frequency interlaces” ).
          For claim 22 Lien in view of Su further in view of Tiirola teaches the method, wherein the receiving the second uplink control channel signal includes: 
receiving, by the first wireless communication device from the another UE, the second uplink control channel signal in a portion of the plurality of resource blocks (see Lien: paragraph 29 “uplink transmission control message” and paragraph 33 spread uplink data signal onto plurality of resource blocks”).

For claim 43 Lien in view of Su further in view of Tiirola teaches an apparatus comprising: 
a processor configured to obtain an uplink control channel multiplex configuration (see Fig. 2A and as discussed in claim 1); and 
a transceiver (see Fig. 2A) configured to: 
communicate, with a second wireless communication device, a grant indicating a frequency interlace, wherein the frequency interlace comprises a plurality of resource blocks spaced apart from each other by at least one other resource block in a shared radio frequency band, wherein the uplink control channel multiplex configuration indicates a configuration for multiplexing uplink signals from multiple wireless communication devices in the frequency interlace of the plurality (as discussed in claim 1); and 
communicate, with the second wireless communication device, a first uplink control channel signal in one or more of the plurality of resource blocks of the frequency interlace based on the uplink control channel multiplex configuration (as discussed in claim 1).
          For claim 50 Lien in view of Su further in view of Tiirola teaches the apparatus, wherein: 
the apparatus is a base station (BS) and the second wireless communication device is a user equipment (UE) (see Fig. 2A and as discussed in claims 1 and 43); 
the transceiver configured to communicate the grant is configured to: transmit, to the UE, the grant including the uplink control channel multiplex configuration (see Fig. 2A and as discussed in claims 1 and 43); 
the transceiver configured to communicate the first uplink control channel signal is configured to: receive, from the UE, the first uplink control channel signal based on the uplink control channel multiplex configuration (see Fig. 2A and as discussed in claims 1 and 43); and 
the transceiver is further configured to: receive, from another UE, a second uplink control channel signal in the plurality of resource blocks concurrent with the first uplink control channel signal, the plurality of resource blocks corresponding to one frequency interlace (see Fig. 2A and as discussed in claims 1 and 43).

9.	Claims 2, 71, and 74 is rejected under 35 U.S.C. 103 as being unpatentable over Lien et al. (US 2019/0166581 A1) in view of Su et al. (WO 2018/029526 A1) further in view of Tiirola et al. (US 11,316,641 B2) further in view of Gaal et al. (US 2016/0095120 A1) and further in view of Matsumura et al. (US 2020/0389204 A1).

          For claim 2 Lien in view of Su further in view of Tiirola does not teaches the method, wherein the communicating the first uplink control channel signal includes: 
	communicating, by the first wireless communication device with the second wireless communication device, physical uplink control channel (PUCCH) format 2 data and a reference signal using a subset of tones in each resource block of the plurality of resource blocks based on the uplink control channel multiplex configuration, wherein the subset of tones in each resource block of the plurality of resource blocks includes contiguous tones or are spaced apart from each other by at least one other tone in the resource block. 
	However, Gaal teaches PUCCH and reference signal communication between devices (see paragraph 18). Further, Gaal teaches selecting a plurality of tones included in a transmission, a set of 10 tones, and selecting the plurality of tones may include a tone in a middle of a resource block, wherein configuration includes PUCCH (see Fig. 28 and paragraphs 62-64). Further, Gaal teaches enhanced PUCCH (ePUCCH) (see paragraph 131).
	Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings Gaal in the combined uplink transmission configuration system of Tiirola, Su and Lien in order to transmit uplink signals in PUCCH or ePUCCH (see Gaal: paragraph 131).
	Lien in view of Su further in view of Tiirola and further in view of Gaal does not exclusively teach PUCCH Format number 2.
	However, Matsumura teaches PUCCH format 0, 1, 2, 3, and 4 in tabulated form (see Matsumura: Fig. 2).
	Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teaching of Matsumura in the combined PUCCH configuration of Gaal, Tiirola,  Su, and Lien in order to use select a PUCCH configuration based on the PUCCH format (see Matsumura: Fig. 2).

For claims 71 and 74 Lien in view of Su further in view of Tiirola further in view of Gaal and  further in view of Matsumura teaches the method, wherein: 
the uplink control channel multiplex configuration includes an index for determining an orthogonal cover code (OCC) (see Su: paragraph 32 “OCC” and Gaal: paragraph 155 “OCC”); and 
the communicating the first uplink control channel signal (see Gaal: paragraph 155 “ePUCCH includes OCC”) includes: 
communicating, by the first wireless communication device with the second wireless communication device, physical uplink control channel (PUCCH) format 2 data in the one or more resource blocks of the interlace based on the OCC (see Matsumura: paragraph 46 “PUCCH format 2 block-wise spreading that uses OCC”).
          
10.	Claims 3, 12, 6, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lien et al. (US 2019/0166581 A1) in view of Su et al. (WO 2018/029526 A1) further in view of Tiirola et al. (US 11,316,641 B2)  further in view of Matsumura et al. (US 2020/0389204 A1).

For claims 3 and 44 Lien in view of Su further in view of Tiirola does not teach the method, wherein: 
the uplink control channel multiplex configuration includes a pre-discrete Fourier transform (pre-DFT) frequency spreading code; 
However, Matsumura teaches PUCCH format may differ according to whether or not to apply pre-DFT block-wise spreading for example an Orthogonal Cover Code (OCC or frequency spreading code) (see Matsumura: paragraph 46)
the communicating the first uplink control channel signal (as discussed in claim 1-2) includes: 
Lien in view of Su further in view of Tiirola does not teach communicating, by the first wireless communication device with the second wireless communication device, physical uplink control channel (PUCCH) format 3 data based on the pre-DFT frequency spreading code and a discrete Fourier transform (DFT) 
However, Matsumura teaches PUCCH format may differ according to whether or not to apply pre-draft block-wise spreading for example an Orthogonal Cover Code ( OCC or frequency spreading code) and when to apply PUCCH format 3 and when to apply PUCCH format 4-design choice (see Matsumura: paragraph 46).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teaching of Matsumura in the combined PUCCH configuration of Tiirola, Su, and Lien in order to use select a PUCCH format configuration based on pre-DFT application (see Matsumura: paragraph 46).

          For claims 6 and 46 Lien in view of Gaal further in view of Tiirola further in view of  Matsumura teaches the method, further comprising: 
applying, by the first wireless communication device, the pre-DFT frequency spreading code to the PUCCH format 3 data to generate a frequency spread signal (see Matsumura: paragraph 46 “PUCCH format may differ according to whether or not to apply pre-draft block-wise spreading for example an Orthogonal Cover Code ( OCC or frequency spreading code)”); and 
applying the DFT to the frequency spread signal (see Matsumura: paragraph 46 “PUCCH format may differ according to whether or not to apply pre-draft block-wise spreading for example an Orthogonal Cover Code ( OCC or frequency spreading code)”).

For claim 12 Lien in view of Gaal further in view of Tiirola further in view of  Matsumura teaches the method, wherein: the uplink control channel multiplex configuration further includes a first frequency spreading code; and the communicating the first uplink control channel signal includes: communicating, by the first wireless communication device with the second wireless communication device, a reference signal based on the first frequency spreading code (see Lien: paragraph 33 “spread the uplink data signal onto a plurality of resource blocks”).

11.	Claims 7-9 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Lien et al. (US 2019/0166581 A1) in view of Su et al. (WO 2018/029526 A1) further in view of Tiirola et al. (US 11,316,641 B2) further in view of Matsumura et al. (US 2020/0389204 A1) and further in view of Gaal et al. (US 2016/0095120 A1).

          For claim 7 Lien in view of Su further in view of Tiirola and  further in view of Matsumura does not explicitly teach the method, wherein the communicating the first uplink control channel signal includes: 
communicating, by the first wireless communication device with the second wireless communication device, a reference signal using a subset of tones in each resource block of the plurality of resource blocks based on the uplink control channel multiplex configuration.
	However, Gaal teaches PUCCH and reference signal communication between devices (see paragraph 18). Further, Gaal teaches selecting a plurality of tones included in a transmission, a set of 10 tones, and selecting the plurality of tones may include a tone in a middle of a resource block, wherein configuration includes PUCCH (see Fig. 28 and paragraphs 62-64). Further, Gaal teaches enhanced PUCCH (ePUCCH) (see paragraph 131).
	Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings Gaal in the combined uplink transmission configuration system of Matsumura, Tiirola, Su, and Lien in order to transmit uplink signals in PUCCH or ePUCCH (see Gaal: paragraph 131).

          For claims 8 and 47 Lien in view of Su further in view of Tiirola further in view of Matsumura and further in view of Gaal teaches the method, wherein the communicating the first uplink control channel signal includes: 
communicating, by the first wireless communication device with the second wireless communication device, a reference signal based on a first cyclic-shift value (see Gaal: paragraph 155 “signals based on cyclic shift”).

          For claims 9 and 48 Lien in view of Su further in view of Tiirola further in view of Matsumura and further in view of Gaal teaches the method, wherein the uplink control channel multiplex configuration further includes the first cyclic-shift value (see Gaal: paragraph 155 “signals based on cyclic shift”).

12.	Claims 10 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Lien et al. (US 2019/0166581 A1) in view of Su et al. (WO 2018/029526 A1) further in view of Tiirola et al. (US 11,316,641 B2) further in view of Matsumura et al. (US 2020/0389204 A1) further in view of Gaal et al. (US 2016/0095120 A1) further in view of Kim et al. (US 9,065,649 B2).

          For claims 10 and 49 Lien in view of Su further in view of Tiirola further in view of Matsumura further in view of Gaal teaches the method, wherein: 
the uplink control channel multiplex configuration further includes a cyclic-shift index (see Gaal: paragraph 155 “ePUCCH cyclic shifts”); and the method further comprises: 
Lien in view of Su further in view of Tiirola further in view of Matsumura further in view of Gaal teaches does not exclusively teach determining, by the first wireless communication device, the first cyclic-shift value based on the cyclic-shift index and a length of the reference signal.
However, Kim teaches generating a length-12 base sequence for the reference signal, determining a cyclic shift index selected from a cyclic shift index set {0, 3, 6, 8, 10]} (see Kim: column 2 lines 18-22).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of clamed invention to use the teachings Kim in the combined PUCCH design of Gaal,  Matsumura, Tiirola, Su, and Lien in order to transmit a uplink reference signal to demodulate uplink control information (see Kim: column 2 lines 8-25).

13.	Claims 72-73 and 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over Lien et al. (US 2019/0166581 A1) in view of Su et al. (WO 2018/029526 A1) further in view of Tiirola et al. (US 11,316,641 B2)further in view of Kundu et al. (WO 2020/205741 A1).

For claims 72 and 75 Lien in view of Su further in view of Tiirola does not teach the method, wherein: 
the uplink control channel multiplex configuration indicates an index of a frequency spreading code and a scrambling code; and 
the communicating the first uplink control channel signal includes: 
communicating, by the first wireless communication device with the second wireless communication device, the first uplink control channel signal in the one or more resource blocks of the interlace based on the frequency spreading code and the scrambling code.
However, Kundu teaches system level scrambling may be used on UCI symbols after applying OCC (frequency spreading code) to minimize PAPR. In case the same OCC index or different OCC index may be used for UE on all PRBs (see Kundu: paragraph 82).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of clamed invention to use the teachings Kundu in the combined PUCCH design of Tiirola, Su, and Lien in order to apply system level scrambling on UCI symbols after applying OCC (frequency spreading code) to minimize PAPR (see Kundu: paragraph 64).

For claims 73 and 76  Lien in view of Su further in view of Tiirola and further in view of Kundu teaches the method of claim 72, wherein the communicating the first uplink control channel signal comprises communicating the first uplink control channel signal such that the frequency spreading code is applied before the scrambling code is applied to the first uplink control channel signal (as discussed in claim 72).

Allowable Subject Matter
14.	Claims 4-5, 11, 13-15, and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415